Exhibit 10(c)


Form of



PERFORMANCE SHARE AWARD AGREEMENT

under the

FPL GROUP, INC. AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN



          This Performance Share Award Agreement ("Agreement"), between FPL
Group, Inc. (hereinafter called the "Company") and ___________________
(hereinafter called the "Participant") is dated ______ ___, 20___.


          1.    Grant of Performance Share Award - The Company hereby grants to
the Participant a Performance Share Award ("Award") which confers upon the
Participant the right to receive a number of shares ("Performance Shares") of
the Company's common stock, par value $.01 per share ("Common Stock") determined
as set forth in section 2, below. The Participant's right to receive the
Performance Shares shall be subject to the terms and conditions set forth in
this Agreement and in the Company's Amended and Restated Long Term Incentive
Plan, as amended from time to time (the "Plan"). The performance period for
which this Award is granted is the period beginning on January 1, 2008 and
ending on December 31, 2010 (such period hereinafter referred to as the
"Performance Period").


                The "Target" number of Performance Shares granted to the
Participant for the Performance Period is __________.


          2.    Payment of Performance Share Award - (a) Payment of the Award
shall be conditioned upon (i) the achievement of annual performance targets
established by the Compensation Committee of the Board (or such other committee
designated to administer the Plan, including, for participants who are not
executive officers, a committee to whom administration has been delegated under
the Plan (the "Committee")) for the Participant under the FPL Group, Inc. Annual
Incentive Plan (or any successor annual incentive plan, hereinafter the "Annual
Incentive Plan") for each of the three calendar years of the Performance Period,
(ii) certification of such achievement for each year in the Performance Period
by the Committee and (iii) Committee approval of the number of shares to be paid
to the Participant. Subject to the provisions of the Plan, the Participant shall
have the right to payment of that percentage of the Participant's Target number
of Performance Shares set forth in section 1 hereof which is equal to the
average of the Participant's percentage achievement under the Annual Incentive
Plan for each year in the Performance Period, but in no event more than 160% of
such Target number of Performance Shares. In addition, the maximum number of
shares of Common Stock which a Participant may receive in any year under this
Agreement and pursuant to all other stock-based Awards which are also subject to
performance criteria is 250,000 shares of Common Stock. The Committee has the
discretion to reduce the payout, but not to increase it.


          (b)  Notwithstanding the foregoing or the provisions of section 4
hereof, if (i) the Participant is a party to an Executive Retention Employment
Agreement with the Company ("Retention Agreement") and has not waived his or her
rights, either entirely or in pertinent part, under such Retention Agreement,
and (ii) the Effective Date (as defined in the Retention Agreement as in effect
on the date hereof) has occurred and the Employment Period (as defined in the
Retention Agreement as in effect on the date hereof) has commenced and has not
terminated pursuant to section 3(b) of the Retention Agreement (as in effect on
the date hereof) then, so long as the Participant is then employed by the
Company or one of its subsidiaries or affiliates:

   

(1)    one-half (1/2) of the Performance Shares shall vest upon a Change of
Control (as defined in the Retention Agreement as in effect on the date hereof)
and shall be payable as soon as practicable thereafter, earned at a deemed
achievement level equal to the higher of (x) the Target number of shares of
Common Stock set forth in this Agreement or (y) the average level (expressed as
a percentage of the Target number of shares of Common Stock set forth in this
Agreement) of achievement in respect of similar performance stock-based awards
which matured over the three fiscal years immediately preceding the year in
which the Change of Control occurred; and

   

(2)    the other one-half (1/2) of the Performance Shares (earned at a deemed
achievement level calculated as set forth in subsection (1), above) shall vest
on the earlier of (i) the date which is one year after the date on which the
Change of Control occurs, if the Participant is then employed by the Company or
its successor, payable as soon as practicable thereafter, or (ii) the date on
which the Participant's employment with the Company or its successor terminates,
payable as soon as practicable thereafter.


          (c)  Notwithstanding the provisions of sections 2(a) and 4 hereof, if
the Participant is not a party to a Retention Agreement, the rights of the
Participant upon a Change of Control (as defined in the Plan) shall be as set
forth in section 9 of the Plan on the date hereof.


          (d)  If, as a result of a Change of Control, the Common Stock is
exchanged for or converted into a different form of equity security and/or the
right to receive other property (including cash), payment in respect of the
Performance Shares shall, to the maximum extent practicable, be made in the same
form.


          3.    Payment of Award - Awards shall be payable in shares of Common
Stock. Upon delivery of Performance Shares to the Participant, the Company shall
have the right to withhold from any such distribution, in order to meet the
Company's obligations for the payment of withholding taxes, shares of Common
Stock with a Fair Market Value (as defined in the Plan) equal to the minimum
statutory withholding for taxes (including federal and state income taxes and
payroll taxes applicable to the supplemental taxable income relating to such
distribution) and any other tax liabilities for which the Company has an
obligation relating to such distribution. For the purpose of this Agreement, the
date of determination of Fair Market Value shall be the date as of which the
Participant's rights to payments under this Award are determined by the
Committee in accordance with section 2 hereof.


                Delivery of Performance Shares shall occur as soon as
administratively practicable following the Committee's determination of the
Participant's right to such delivery.


          4.    Termination of Employment - Except as otherwise set forth
herein, in the event the Participant terminates employment with the Company
during the Performance Period, the Participant's right to payment of the Award
will be determined as follows:

 

(a)

If the Participant's termination of employment is due to resignation, discharge,
or retirement prior to age 65 which does not meet the condition set forth in
section 4(b), below, all rights to the Award shall be immediately forfeited.

 


(b)


If the Participant's termination of employment is due to (1) retirement on or
after age 65, (2) retirement at or after age 50 but prior to age 65 if, but only
if, such retirement is requested by the Company as evidenced by a writing which
specifically references this provision and is executed by the Company's chief
executive officer (or, if the Participant is the Company's chief executive
officer, by a member of the Committee), (3) total and permanent disability (as
defined under the Company's executive long-term disability plan), or (4) death:

   

(i)

Participant's Target number of Performance Shares for the Performance Period
shall be reduced to a prorated number of Performance Shares based on the number
of full days of Participant's service during the Performance Period;

   


(ii)


Participant's right to Performance Shares under Section 2 hereof shall be
determined as the average of the Participant's percentage achievement under the
Annual Incentive Plan for each year in the Performance Period (subject to a
maximum of 160%); provided that the Participant's percentage achievement for the
year in which the Participant's employment terminates, and any subsequent years
in the Performance Period, shall be, if the Corporate Performance Objective (as
defined in the Annual Incentive Plan), as determined by the Committee for such
year(s), shall have been achieved, 100%, and, if such Corporate Performance
Objective shall not have been achieved, 0%; and

   


(iii)


Payment of Awards under this section 4(b) shall be made after the end of the
Performance Period at the time and in the manner specified in section 3 hereof.

   

Notwithstanding the foregoing, if, after termination of employment but prior to
payment of any Award, the Participant breaches any provision hereof, including
without limitation the provisions of section 9 hereof, the Participant shall
immediately forfeit all rights to the Award.

 


(c)


If a Participant's employment is terminated during the Performance Period for
any reason other than as set forth in sections 4(a) and (b) above, or if an
ambiguity exists as to the interpretation of those sections, the Committee shall
determine whether the Participant's Award shall be forfeited or whether the
Participant shall be entitled to a pro rata payment based upon full years of
service completed during the Performance Period.

          [the following applies only to Mr. Hay] Notwithstanding the foregoing,
if the Employment Period (as defined in the Retention Agreement as in effect on
the date hereof) is not then in effect, and the Participant terminates
employment for Good Reason (as defined in the Participant's Employment Letter
with the Company (as in effect on the date hereof, the "Employment Letter") or
the Company terminates the Participant's employment without Cause (as defined in
the Employment Letter), prior to the end of the Performance Period, then the
Participant shall be entitled to a pro rata portion of this Performance Share
Award, calculated assuming that the Participant's percentage achievement under
the Annual Incentive Plan for the year in which termination of employment
occurs, and all subsequent years in the performance period, was, if the
Corporate Performance Objective (as defined in the Annual Incentive Plan), as
determined by the Committee for such year(s), shall have been achieved, 100%,
and, if, such Corporate Performance Objective shall not have been achieved, 0%.


          5.    Adjustments - In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, reclassification, merger, consolidation, combination or
exchange of shares or similar corporate change, then the Target number of
Performance Shares granted hereunder shall be adjusted proportionately. No
adjustment will be made in connection with the payment by the Company of any
cash dividend on its Common Stock or in connection with the issuance by the
Company of any warrants, rights, or options to acquire additional shares of
Common Stock or of securities convertible into Common Stock.


          6.    No Rights of Stock Ownership - This grant of Performance Shares
does not entitle the Participant to any interest in or to any dividend, voting,
or other rights normally attributable to Common Stock ownership.


          7.    Nonassignability - The Participant's rights and interest in the
Performance Shares may not be assigned, pledged, or transferred except, in the
event of death, to a designated beneficiary or by will or by the laws of descent
and distribution.


          8.    Effect Upon Employment - This Agreement is not to be construed
as giving any right to the Participant for continuous employment by the Company
or a subsidiary or affiliate. The Company and its subsidiaries and affiliates
retain the right to terminate the Participant at will and with or without cause
at any time (subject to any rights the Participant may have under the
Participant's Retention Agreement [and Employment Letter, in the case of Mr.
Hay])


          9.    Protective Covenants - In consideration of the Award granted
under this Agreement, the Participant covenants and agrees as follows (the
"Protective Covenants"):

 

(a)

During the Participant's employment with the Company, and for a two-year period
following the termination of the Participant's employment with the Company,
Participant agrees (i) not to compete or attempt to compete for, or act as a
broker or otherwise participate in, any projects in which the Company has at any
time done any work or undertaken any development efforts, or (ii) directly or
indirectly solicit any of the Company's customers, vendors, contractors, agents,
or any other parties with which the Company has an existing or prospective
business relationship, for the benefit of the Participant or for the benefit of
any third party, nor shall the Participant accept consideration or negotiate or
enter into agreements with such parties for the benefit of the Participant or
any third party.

 


(b)


During the Participant's employment with the Company and for a two-year period
following the termination of the Participant's employment with the Company, the
Participant shall not, directly or indirectly, on behalf of the Participant or
for any other business, person or entity, entice, induce or solicit or attempt
to entice, induce or solicit any employee of the Company or its subsidiaries or
affiliates to leave the Company's employ (or the employ of such subsidiary or
affiliate) or to hire or to cause any employee of the Company to become employed
for any reason whatsoever.

 


(c)


The Participant shall not, at any time or in any way, disparage the Company or
its current or former officers, directors, and employees, orally or in writing,
or make any statements that may be derogatory or detrimental to the Company's
good name or business reputation.

 


(d)


The Participant acknowledges that the Company would not have an adequate remedy
at law for monetary damages if the Participant breaches these Protective
Covenants. Therefore, in addition to all remedies to which the Company may be
entitled for a breach or threatened breach of these Protective Covenants,
including but not limited to monetary damages, the Company will be entitled to
specific enforcement of these Protective Covenants and to injunctive or other
equitable relief as a remedy for a breach or threatened breach. In addition,
upon any breach of these Protective Covenants or any separate confidentiality
agreement or confidentiality provision between the Company and the Participant,
all Participant's rights to receive Performance Shares not theretofor delivered
under this Agreement shall be forfeited.

 


(e)


For purposes of this section 9, the term "Company" shall include all
subsidiaries and affiliates of the Company, including, without limitation,
Florida Power & Light Company and FPL Energy, LLC, and their respective
subsidiaries and affiliates (such subsidiaries and affiliates being hereinafter
referred to as the "FPL Entities"). The Company and the Participant agree that
each of the FPL Entities is an intended third-party beneficiary of this section
9, and further agree that each of the FPL Entities is entitled to enforce the
provisions of this section 9 in accordance with its terms.

 


(f)


Notwithstanding anything to the contrary contained in this Agreement, the terms
of these Protective Covenants shall survive the termination of this Agreement
and shall remain in effect.

          10.    Successors and Assigns - This Agreement shall inure to the
benefit of and shall be binding upon the Company and the Participant and their
respective heirs, successors and assigns.


          11.    Incorporation of Plan's Terms - This Agreement is made under
and subject to the provisions of the Plan, and all the provisions of the Plan
are also provisions of this Agreement (including, but not limited to, the
provisions of Section 9 of the Plan pertaining to a Change of Control; provided
that if the Participant is a party to a Retention Agreement, the provisions of
section 2(b) hereof shall supercede the provisions of the Plan with respect to a
Change of Control). If there is a difference or conflict between the provisions
of this Agreement and the mandatory provisions of the Plan, the provisions of
the Plan will govern. If there is a difference or conflict between the
provisions of this Agreement and a provision of the Plan as to which the
Committee is authorized to make a contrary determination, the provisions of this
Agreement will govern. Except as otherwise expressly defined in this Agreement,
all terms used herein are used as defined in the Plan as it may be amended from
time to time. The Company and Committee retain all authority and powers granted
by the Plan as it may be amended from time to time not expressly limited by this
Agreement. The Participant acknowledges that he or she may not and will not rely
on any statement of account or other communication or document issued in
connection with the Plan other than the Plan, this Agreement, and any document
signed by an authorized representative of the Company that is designated as an
amendment of the Plan or this Agreement.


          12.    Interpretation - The Committee has the sole and absolute right
to interpret the provisions of this Agreement.


          13.    Governing Law/Jurisdiction - This Agreement shall be construed
and interpreted in accordance with the laws of the State of Florida, without
regard to its conflict of laws principles. All suits, actions, and proceedings
relating to this Agreement may be brought only in the courts of the State of
Florida located in Palm Beach County or in the United States District Court for
the Southern District of Florida in West Palm Beach, Florida. The Company and
the Participant shall consent to the nonexclusive personal jurisdiction of the
courts described in this section for the purpose of all suits, actions, and
proceedings relating to the Agreement or the Plan. The Company and Participant
each waive all objections to venue and to all claims that a court chosen in
accordance with this section is improper based on a venue or a forum non
conveniens claim.


          14.    Amendment. This Agreement may be amended, in whole or in part
and in any manner not inconsistent with the provisions of the Plan, at any time
and from time to time, by written agreement between the Company and the
Participant.


          15.    Data Privacy. By entering into this Agreement, the Participant:
(i) authorizes the Company or any of its subsidiaries or affiliates, and any
agent of the Company or a subsidiary or affiliate administering the Plan or
providing Plan recordkeeping services, to disclose to the Company or any of its
subsidiaries or affiliates such information and data as the Company or any such
subsidiary or affiliate shall reasonably request in order to facilitate the
administration of this Agreement; and (ii) authorizes the Company or any of its
subsidiaries or affiliates to store and transmit such information in electronic
form, provided such information is appropriately safeguarded in accordance with
Company policy.


          By signing this Agreement, the Participant accepts and agrees to all
of the foregoing terms and provisions and to all the terms and provisions of the
Plan incorporated herein by reference and confirms that he has received a copy
of the Plan.


          IN WITNESS WHEREOF, the parties have signed this Agreement as of the
date and year first above written.

 



FPL GROUP, INC.



BY:

 










ACCEPTED:

 







 

          Participant

